Citation Nr: 9918943	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  98-00 429A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a seizure disorder 
with residual headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from January 1956 to December 1957.  He had additional 
service in the Naval Reserves, including from 1957 to April 
1962, and he subsequently served on active duty in the U.S. 
Coast Guard from May 1962 to June 1966.

In September 1997, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania, denied the 
veteran's petition to reopen a previously denied claim for 
service connection for a seizure disorder with residual 
headaches.  He appealed the RO's decision to the Board of 
Veterans' Appeals (Board).

In a November 1997 written statement, and later in his 
January 1998 Substantive Appeal (on VA Form 9, Appeal to the 
Board), the veteran requested a hearing at the RO before a 
Member of the Board (i.e., a Travel Board hearing).  He also 
had earlier requested a hearing at the RO (before RO 
personnel).  His RO hearing (conducted by RO personnel) was 
held in March 1998, and he indicated in an April 1999 written 
statement that he no longer wanted a Travel Board hearing, 
thereby withdrawing his request for such a hearing.  See 
38 C.F.R. § 20.704(e) (1998).

Also in his April 1999 statement, the veteran withdrew 
another claim that he had appealed to the Board-for an 
increased (i.e., compensable) rating for his bilateral 
sensorineural hearing loss.  See 38 C.F.R. § 20.204 (1998).  
Therefore, the only issue currently before the Board is 
whether new and material evidence has been submitted to 
reopen the claim for service connection for a seizure 
disorder with residual headaches.



FINDINGS OF FACT

1.  In March 1973, the RO denied the veteran's claim for 
service connection for a seizure disorder on the basis that 
such disability was not incurred in nor aggravated by 
service.  

2.  In April 1973, the RO notified the veteran of its 
decision and apprised him of his procedural and appellate 
rights in the event he elected to appeal; he did not timely 
appeal.

3.  More recently, in April 1986, January 1987, and April 
1987, the RO denied his petition to reopen his claim, for 
primarily the same reason that it initially denied his claim 
on the full merits; on each of those occasions, the RO 
appropriately notified him of its decision, and of his 
procedural and appellate rights, and he did not perfect a 
timely appeal.

4.  The nonduplicative evidence that has been added to the 
record since the April 1987 RO decision does not tend to show 
that the veteran's seizure disorder with headaches is related 
to his service in the military, to include any trauma he may 
have sustained therein.


CONCLUSIONS OF LAW

1.  The RO's March 1973, April 1986, January 1987, and April 
1987 decisions denying the veteran's claim for service 
connection for a seizure disorder with residual headaches, 
and his petitions to reopen his claim, are final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1998).

2.  New and material evidence concerning this claim has not 
been submitted, and the requirements to reopen it have not 
been met.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Certain conditions, to include epilepsy (a seizure disorder), 
are presumed by VA to be chronic per se, and incurrence in 
service will be presumed if the conditions are manifested to 
a compensable degree within a prescribed period of time after 
service-which is one year for epileptic seizures.  
The presumption is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

The RO initially denied the veteran's claim for service 
connection for a seizure disorder with residual headaches in 
March 1973.  The RO based its decision to deny his claim, in 
part, on a review of his service medical records (SMRs), 
which showed no clinical evidence of a seizure disorder at 
any time while he was on active duty in the military-either 
while in the Navy or the Coast Guard, or within the one-year 
presumptive period after either period of service.  His SMRs 
showed that he indicated while being treated in November 1956 
that he had been experiencing recurring headaches (for about 
5 to 6 weeks); that he experienced excessive fatigue and 
several "passing out spells" prior to entering the military 
(which he said were caused by anemia and which he described 
as "simple faintness without attendant phenomena [or] 
convulsions"); and that he was knocked unconscious (for 
about 25 minutes) in an automobile accident prior to service.  
His SMRs also showed that he received treatment in November 
1959 (some records erroneously show 1958) after another 
automobile accident wherein he sustained multiple abrasions 
and a cerebral concussion.  During a medical evaluation in 
February 1960, and again during a separation examination that 
he underwent in April 1962-in anticipation of being 
discharged from the Navy and beginning a 2nd period of active 
duty in the Coast Guard-it was noted that he had remained 
completely "asymptomatic" since the most recent automobile 
accident, with no evidence of neurological dysfunction, and 
that he had not experienced any problems with headaches.  He 
did, however, subsequently receive treatment for headaches in 
November 1963, while on active duty in the Coast Guard, but 
his headaches were not attributed to any sort of seizure 
disorder-but rather, to a possible viral infection and/or 
problems with his vision.  Later dated records concerning his 
service in the Coast Guard also showed that his headaches 
resolved, as he had absolutely no complaints of headaches 
when examined in April 1964, or in May 1966 for discharge 
from service, and there also was no clinical evidence of a 
recurrence of the headaches.  His 2nd period of active duty 
ended in June 1966.

The RO also based its decision to deny the veteran's claim on 
medical and other records that showed he suffered a grand mal 
convulsive seizure in March 1971, nearly 5 years after his 
service in the military ended.  The records of his treatment 
note the veteran's apparently self-reported history that he 
suffered"fainting spells" as a small child in the 5th and 6th 
grades (which the author indicated were possibly due to 
anemia or convulsive seizures); that he sustained a "severe 
head injury" in the automobile accident in "1958 with 
unconsciousness for five and one-half months;" that he 
received treatment for his injuries after the incident at 
Alleghany General Hospital in Pittsburgh, Pennsylvania, and 
subsequently returned to active duty in the military; that, 
several months prior to suffering the present seizure, he and 
some of his fellow employees at his civilian job were exposed 
to carbon monoxide poisonous gas; and that, more recently, he 
had experienced some headaches, which he attributed to "cold 
air."  Clinical studies were unremarkable for signs of 
relevant abnormalities (which included skull films, a spinal 
tap, a brain scan, an electroencephalogram (EEG), and a right 
carotid arteriogram).  The diagnosis was grand mal, post-
traumatic, remote, based on the reported history, with an 
indication that the condition probably was a residual of a 
scar from the "severe head trauma" the veteran sustained in 
service.

Other evidence considered by the RO in March 1973 consisted 
of the veteran's application for service connection for a 
seizure disorder (and other conditions), in which he alleged 
that his seizure disorder was related to his service in the 
military, as well as records pertaining to treatment and 
evaluation that he had received since service from both 
private and VA doctors for a variety of conditions-some of 
which were not related to his seizure disorder.  The RO also 
considered the results of a battery of VA medical 
examinations that he underwent in February 1973 in connection 
with his claims, which included a special neurological 
evaluation that confirmed he had a seizure disorder.  
However, the VA examiner indicated that the cause (i.e., 
etiology) of it was "unknown."

In April 1973, the RO notified the veteran of its decision 
denying his claim for service connection for a seizure 
disorder and apprised him of his procedural and appellate 
rights in the event he elected to appeal.  He did not timely 
appeal; thus, the RO's decision became final and binding on 
him based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103. 
More recently, the RO denied his petition to reopen his 
claim, for the same reasons, in April 1986, January 1987, and 
April 1987.  On each of those occasions, the RO appropriately 
notified him of its decision, and of his procedural and 
appellate rights, and he did not perfect a timely appeal, so 
those RO decisions became final and binding on him as well, 
based on the evidence of record when they were issued.

It was not until after the September 1997 RO decision denying 
the petition to reopen the claim that the veteran perfected 
an appeal to the Board concerning his seizure disorder.  See 
38 C.F.R. § 20.200 (for what constitutes a valid appeal).

If evidence that is both "new and material" is presented or 
secured with respect to a claim that, as here, has been 
denied by the RO and not timely appealed, the Secretary of VA 
shall reopen the claim and review the former disposition of 
it.  See 38 U.S.C.A. § 5108.  The provisions of section 5108 
require consideration of all evidence since the last final 
denial in order to determine whether the claim must be 
reopened and readjudicated on the merits.  See Evans v. 
Brown, 9 Vet. App 273, 282-83 (1993); Glynn v. Brown, 
6 Vet. App. 523, 528-29 (1994).  Hence, the dispositive issue 
in this case is whether new and material evidence has been 
submitted since the April 1987 RO decision that would permit 
the reopening of the claim for service connection for a 
seizure disorder.

In considering whether the claim may be reopened, a two-step 
analysis must be employed.  First, the Board must determine 
whether the evidence submitted to reopen the claim is both 
new and material.  Secondly, if, and only if, the Board 
determines that the evidence is both new and material, the 
claim is deemed to have been reopened and it must be 
evaluated on the basis of all of the evidence of record, 
both new and old.  See Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).
The two-step analysis involves two questions:  (1) Is the 
evidence at issue "new," that is, not of record at the time 
of the last final disallowance, and not merely cumulative or 
redundant of other evidence of record; and, (2) Is it 
"material," i.e., is it relevant and probative of the issue 
at hand, and which, by itself or in connection with the 
evidence previously assembled, is so significant it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a); Cox v. Brown, 5 Vet. App. 95, 98 
(1993).

In addition, for the purpose of determining whether a claim 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  There is no requirement, however, 
that such evidence, when viewed in the context of all of the 
evidence, both new and old, create a reasonable possibility 
that the outcome of the case on the merits would be changed.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Although 
records show that the RO has included this as a requirement 
for reopening the claim in its prior decisions, which was 
previously the practice of the agency in accordance with the 
court's case law, the Board finds that applying the correct 
legal standard without first remanding the claim to the RO is 
not prejudicial to the veteran because, for the reasons noted 
below (i.e., that no new and probative evidence has been 
submitted), the outcome of the case is the same whether the 
claim is considered under the two- or three-prong tests for 
reopening claims.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  Thus, to remand this case to the RO for 
consideration of the correct legal standard for reopening 
claims would be pointless and would not result in a 
determination favorable to him.  See VAOGCPREC 16-92 (O.G.C. 
Prec. 16-92), 57 Fed. Reg. 49747 (1992).

The evidence associated with the claims file since the April 
1987 RO decision consist of:  a) medical records from 
service; b) records concerning treatment he received in 
August 1982 at the Medical Center of Beaver County; c) 
records concerning treatment and evaluation that he has 
received from VA; d) a transcript of the testimony he gave 
during his hearing at the RO in March 1998; and e) various 
written statements from the veteran, his wife, and his 
representative.

Duplicate copies of the service medical records that the 
veteran has submitted since the April 1987 RO decision do not 
constitute "new" evidence because they were considered 
prior to the initial denial of his claim in March 1973.  
These records also pertain to treatment the veteran received 
during service for conditions that are not in any way related 
to his claim for a seizure disorder and headaches.  
Therefore, this evidence also is not material.

The records concerning the treatment the veteran received in 
August 1982 at the Medical Center of Beaver County, as well 
as those concerning the treatment and evaluation that he has 
received from VA (at various times since 1987, but most 
notably in April 1996, October 1996, and May 1997), merely 
contain a history, as recounted by the veteran himself, of 
seizures and headaches dating back to, at the earliest, 1976.  
The records also show more recent diagnoses of a seizure 
disorder and headaches and the means-primarily medication-
that his doctors have employed in an effort to control these 
conditions.  This evidence is only "new" in the sense that 
it was not physically of record when the RO denied his claim 
in April 1987.  It is noteworthy, however, that the RO 
already had acknowledged at the time of the 1987 decision 
that the veteran has a seizure disorder and experiences 
headaches.  In fact, the RO acknowledged that he has these 
conditions when initially adjudicating his claim (on the full 
merits) years earlier, in March 1973.  Moreover, neither the 
records from the Medical Center of Beaver County nor those 
concerning the treatment and evaluation by VA, contain any 
medical opinion linking either his seizure disorder or his 
headaches to his service in the military, which is the reason 
that his claim repeatedly has been denied by the RO thus far 
(and not the absence of medical evidence of current 
disability).  See Epps v. Gober, 126 F.3d 1464, 1468 (1997); 
see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Consequently, this evidence is not material.  The remainder 
of the VA records pertain to treatment and evaluation of 
conditions other than the seizure disorder and headaches-
primarily the veteran's bilateral sensorineural hearing loss.  
Hence, those records also are not material for purposes of 
reopening the claim.

The remaining evidence for consideration consist of the 
various written statements from the veteran, his wife, and 
his representative, and the transcript of the oral testimony 
he gave during his hearing at the RO in March 1998.  Such 
assertions essentially reiterate his assertions considered by 
the RO when it denied the veteran's claim in April 1987 
because it always has been the veteran's, his wife's, and his 
representative's contention that the veteran's seizure 
disorder and headaches are residuals of his service in the 
military (specifically, trauma that he purportedly sustained 
to his head on several occasions during service, while 
serving aboard a ship, when he routinely struck his head on 
doors, bulkheads, and other fixtures at times when the waves 
supporting the ship were very turbulent).  However, merely to 
reiterate allegations and arguments previously made does not 
constitute "new" evidence.  See Reid v. Derwinski, 2 Vet. 
App. 312, 315 (1992).  Furthermore, neither the veteran, his 
wife, nor his representative possess the medical expertise, 
training, or competence to link the seizure disorder or 
headaches to his service in the military, including trauma 
therein, so their allegations purporting to do so also are 
not material.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992). It is also noteworthy that, where, as here, 
resolution of the issue turns on a medical matter, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).

Lastly, the Board notes that the veteran has been unable to 
substantiate his claim that he suffered a seizure as early as 
1967 (within the one-year presumptive period after service).  
The medical evidence currently of record indicates that his 
initial seizure occurred in March 1971, which the RO clearly 
acknowledged when initially denying his claim in March 1973.  
After the March 1998 hearing, the RO held the record open to 
allow him an opportunity to submit evidence corroborating his 
allegation of a seizure within the one-year presumptive 
period, but he did not thereafter submit or identify any such 
evidence that might support his allegation.  The only 
evidence he submitted was the records of the treatment that 
he received in August 1982 at the Medical Center of Beaver 
County which, for the reasons discussed above, is not a 
sufficient basis to reopen his claim.

The veteran also indicated during his hearing that he did not 
suffer a seizure after his automobile accident in November 
1959, contrary to suggestions of this in the evidence of 
record, noting that he received treatment for other, 
unrelated conditions.  He also alleged that he has been 
"told" by one of his treating physicians (Dr. Ogden) that 
his seizures and headaches, instead, are the result of the 
head trauma he claims he sustained during service aboard the 
ship.  Unfortunately, the veteran's assertions as to what a 
doctor told him does not consitute competent, probative 
evidence in support of his claim.  See Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995).  However, despite being given the 
opportunity to do so after the hearing (during a period in 
which the record was held open), he did not submit any such 
written opinion from this or any other similarly qualified 
physician.  As such, there is no competent medical opinion to 
substantiate the veteran's assertions.

In view of the foregoing, the Board must conclude that none 
of the evidence associated with the claims file since the 
April 1987 decision, when viewed either alone or in light of 
the evidence previously of record, tends to indicate that 
there is a nexus between the veteran's seziure disorder with 
residual headaches that was incurred in or aggravated by his 
period of active duty service.  As such, none of the evidence 
is new and material for the purpose of reopening the claim 
and the April 1987 denial remains final.  The Board is aware 
of no circumstances in this matter that would put VA on 
notice of the existence of any additional relevant evidence 
that, if obtained, would provide a basis to reopen the claim.  
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).  The Board 
also finds that the duty to inform the veteran of the 
elements necessary to complete his application to reopen his 
claim for service connection for a seizure disorder with 
residual headaches, has been met.  Id.;38 U.S.C.A. § 5103(a).

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

The petition to reopen the claim for service connection for a 
seizure disorder with residual headaches is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

